UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10319 USA MUTUALS (Exact name of Registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Address of principal executive offices) (Zip code) Eric Lansky 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Name and address of agent for service) (214) 953-0066 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2011 Date of reporting period:September 30, 2010 Item 1. Reports to Stockholders. Vice Fund Generation Wave Growth Fund each a series of USA Mutuals Semi-Annual Report September 30, 2010 Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street Suite 900 Dallas, Texas75201 Phone:1-866-264-8783 Web: www.USAMutuals.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 PORTFOLIO OF INVESTMENTS – VICE FUND 9 PORTFOLIO OF INVESTMENTS – GENERATION WAVE GROWTH FUND 13 STATEMENTS OF ASSETS AND LIABILITIES 18 STATEMENTS OF OPERATIONS 19 STATEMENTS OF CHANGES IN NET ASSETS 20 FINANCIAL HIGHLIGHTS 22 NOTES TO FINANCIAL STATEMENTS 24 BASIS FOR TRUSTEES’ RENEWAL OF INVESTMENT ADVISORY AGREEMENT 33 2 LETTER TO SHAREHOLDERS Dear Shareholder, Enclosed you will find the semi-annual report for each of the USA MUTUALS Funds.The USA MUTUALS management team and Directors of the Funds recognize the importance of thorough and consistent communication with our shareholders.In this semi-annual report, we include all the required quantitative information, such as financial statements, detailed footnotes, performance reports, Fund holdings and manager insights. During the six month period ending September 30, 2010, the markets saw relatively weak performance in the first three months while gaining some ground in the following three months.We also had the privilege of seeing Jeff Middleswart’s impact on both the Vice and Generation Wave Growth Funds. For the six month period ending September 30, 2010, the S&P 500 Index was down 1.42%, with the Generation Wave Growth Fund down by 2.63%, while the Vice Fund outperformed the S&P 500 Index and provided a positive return of 3.05% for the same period.Overall, our managers continue to navigate an uncertain future by steadfastly maintaining a long-term perspective, remaining opportunistic and flexible, as we aim to continue to build positive shareholder value. General Market Commentary For the first half of the period, we saw the S&P 500 Index decline as sluggish job growth, worries over debt problems in Europe, flagging U.S. home sales, and concerns with Chinese economic growth took their tolls.However for the second half of the six month period, the U.S. stock markets rebounded with the S&P 500 Index rising by 11.29%. Much of the news that drove the indices higher centered on continued sluggish economic growth leading to further government stimulus spending, lower interest rates, and the notion that the economy has bottomed out. Our portfolios continue to invest in companies that are seeing actual sales growth in addition to cost control measures.This is one of the problems with the current macro-economy – too many companies are trying to “save their way” back to prosperity and are still posting sales levels below the 2007 and 2008 periods.Many of our companies are not only posting sales increases, they have solid exposure to emerging markets where sales growth should remain strong for some time.They are further rewarding investors by returning cash flow via dividends and share repurchases. Vice Fund Commentary We continue to work to reduce the percentage of the portfolio that does not pay dividends. As of September 30, 2010, the group of non-dividend paying stocks was down to 10.2% of net assets despite the appreciation seen in Galaxy Entertainment and Wynn Macau.We continue to believe that dividends represent a great way to create a more defensive portfolio that should outperform in down markets.We expect dividends should provide solid returns in up-markets too, which may then add extra return to capital appreciation. By emphasizing companies with strong cash flows, we expect that many VICEX companies have the potential to boost dividends as well as repurchase stock to drive EPS for our investors.Fifteen of the companies owned in the Vice Fund raised their dividend within the last year. Tobacco enjoyed a quarter where litigation issues abated.Menthol remains a risk that will be addressed further in the spring of 2011.Our view remains the same, the U.S. and state governments will talk tough about tobacco, but we believe they really want more of the cash flow tobacco sales could produce at a time of huge budget deficits. Other than menthol, nearly everything else has gone well for tobacco for the period.First, growth picked up in smokeless tobacco, which helps the U.S. Tobacco (UST) acquisition by Altria.Second, emerging markets continued to show strong growth and revenue gains were very impressive.Third, with interest rates at record lows, many income investors have turned to higher-dividend stocks and every name we owned in tobacco paid a significantly higher dividend yield than the S&P 500 Index 3 as a whole.The net result was that each of our tobacco holdings performed well and each paid another above-market dividend. Alcohol remains another area of prime interest for us.Some of our best growth stories are here including Carlsberg and Anheuser Busch Inbev, described in the last newsletter.All of our holdings except Pernod Ricard outperformed the S&P 500 Index during the third quarter.We have been taking some profits in SABMiller and deploying those funds to cheaper brewing companies such as Molson Coors and BUD.Our large stake in Altria also includes SABMiller, as Altria owns 28% of that company.Nearly every company we own in this area has aggressively reduced costs, sought and developed new markets and is paying down debt from prior acquisitions.That is happening with many of the alcohol names we hold and we see the potential for further steady appreciation.We are most attracted to continued in-roads in emerging markets and believe investors may start to see these companies as cheap ways to gain exposure to Brazil, Russia, India and China. Defense companies have been beaten down this year and we have been adding to positions in this area.We had one solid outperformer here with Applied Signal Tech, but for the most part defense lagged the index or outright lost money.Many people have focused on government deficits and pulling out of Iraq as reasons that defense company revenues could plunge in the future.We believe this is incorrect because our expectation is the U.S. will still maintain our existing systems, will focus on new intelligence and homeland security programs, and foreign governments could ramp up defense spending as we cut back.We see compelling values in this area and have bought more stocks in this area as prices have declined. We remain underweight in gaming.Our positions in Chinese gaming have done very well this period as addressed above.That continues to represent the bulk of our gaming positions.IGT and Bally Tech represent 4.7% of the portfolio and in our mind give us a call option on a turnaround in the rest of the casino business without having to hold companies whose balance sheets are heavily leveraged. Generation Wave Growth Fund Commentary We continue to focus on companies that we believe can finance themselves, turn-around plays acquired at attractive prices, and dividend payers that can enhance returns, while continuing to focus more on the Baby Boomer themed companies. Our biggest laggards were foreign financials acquired earlier at what appeared to be attractive prices, but have continued to suffer due to market volatility and fears of portfolio problems.These still appear well-financed and cheaper than the domestic financial firms.Our best performers were debt restructuring firms acquired in 2008 and 2009.We still own positions in these, but have been taking profits as historically this is an area that attracts significant competition after a few quarters of high returns, resulting in lower returns down the road. We continue to hold approximately 23% of the Fund in the larger pharmaceutical companies such as Pfizer, Eli Lilly, and Bristol Myers.We feel these companies offer low valuations and attractive dividends.We also believe drug companies may use their cash flows to acquire new companies with promising drugs to replace those losing patents.They will also likely continue to consolidate to reduce costs and grow EPS via cost-cutting and share repurchases. We have also been acquiring large profitable bio-tech companies with some solid growth potential such as Amgen and Gilead Sciences.Each of these has large pipelines along with existing products on the market and have been producing real growth. With the various changes from recent healthcare legislation and a period of patent expiration coming, it is not terribly surprising that many of these stocks have shown some underperformance this year. As shared in our earlier commentaries, we are still very comfortable owning these names as we believe they are some of the cheapest companies available in the market, pay sizeable dividends, and continue to anticipate growth in the future. As far as U.S. financial stocks, our focus is on niche plays that will emphasize people saving money for retirement and insurance.Several of the new purchases have been made below book value and 4 have a history of paying solid dividends and may in fact be acquisition targets.In the case of investing, we believe that discount brokers will continue to take market share and offer a platform for individuals to purchase mutual funds, stocks, bonds, CDs, and ETFs at very low transaction costs.Asset inflows should help drive growth and higher market share should mean greater volume too. To go along with our primary themes of saving money for retirement and health care, we believe that more Boomers will spend more time at home.Companies such as Comcast for cable and internet, and Kroger for people eating at home more frequently look like very good values to us.As of this writing, each pays a dividend and is a dominant player in their industry, as well as carrying an attractive balance sheet. Overall, we continue to transition the Fund toward some deep value names, many of which have provided above-average dividend returns as well as keeping with the generational theme.We have been eliminating more of the positions where we thought the recent run in the stock provided an attractive exit price and/or companies where the balance sheet remains too leveraged to provide much comfort. We appreciate the confidence you have placed in our firm and the continued opportunity to enable you to Invest Your Knowledge.As always, we welcome your comments, questions and suggestions on how we can continue to best support you and your investment objectives. Sincerely, Eric Lansky Jeff Middleswart President Portfolio Manager elansky@usamutuals.com jmiddleswart@usamutuals.com Past performance does not guarantee future results. Opinions expressed are those of Mutuals Advisors and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. This report is authorized for use when preceded or accompanied by a prospectus.Read it carefully before investing or sending money. Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security.For a complete list of Fund holdings, please see the Schedule of Investments in this report. Mutual fund investing involves risk; principal loss is possible. The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the Funds are more exposed to individual stock volatility than diversified funds. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds invest in small to mid-sized capitalization companies, which involve additional risks such as limited liquidity and greater volatility. Because the Generation Wave Growth Fund may invest in third-party investment companies, including exchange-traded funds (“ETFs”), open-end mutual funds and other investment companies, your cost of investing in the Fund will generally be higher than the cost of investing directly in the shares of the mutual funds in which it invests. By investing in the Fund, you will indirectly bear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds. Please refer to the prospectus for more information about the Fund, including risks, fees and expenses. Because the Fund invests in ETFs it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market prices of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sell its shares. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Cash flow: measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Book value is the net asset value of a company, calculated by subtracting total liabilities from total assets. The USA Mutuals Funds are distributed by Quasar Distributors, LLC (11/10) 5 EXPENSE EXAMPLE (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees and other Fund expenses.Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/10 – 9/30/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses.The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 6 EXPENSE EXAMPLE (Unaudited) (Continued) Vice Fund Expenses Paid Beginning Ending During Period Account Value Account Value April 1, 2010 - April 1, 2010 September 30, 2010 September 30, 2010* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.83%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Generation Wave Growth Fund Expenses Paid Beginning Ending During Period Account Value Account Value April 1, 2010 - April 1, 2010 September 30, 2010 September 30, 2010* Actual $ 973.70 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 7 INVESTMENT HIGHLIGHTS (Unaudited) Sector Breakdown % Total Investments Vice Fund Generation Wave Growth Fund Total Returns as of September 30, 2010 Vice Generation Wave S&P 500 Average Total Return Fund Growth Fund(1) Index Six months 3.05% (2.63)% (1.42)% One year 11.20% 3.17% 10.16% Average annual three years (10.94)% (9.12)% (7.13)% Average annual five years 1.21% (1.73)% 0.64% Average annual since inception 6/21/01 N/A 0.90% 1.06% Average annual since inception 8/30/02 7.16% N/A 4.81% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of a Fund may be lower or higher than the performance quoted. In the absence of the existing fee waivers, the total return would be reduced. Performance data current to the most recent month end may be obtained by calling 1-866-264-8783. The returns shown on the graph and table assume reinvestment of dividends and capital gains and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. The Funds impose a 1.00% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. The returns include a capital contribution from affiliate, as reflected on the Fund’s Statement of Changes for the fiscal year ended March 31, 2010. Had the contribution not taken place, the total returns would have been the same. 8 PORTFOLIO OF INVESTMENTS Vice Fund September 30, 2010 (Unaudited) Ticker Symbol: VICEX COMMON STOCKS 94.7% Shares Value Aerospace & Defense 22.3% Applied Signal Technology, Inc. $ General Dynamics Corp. Goodrich Corp. Honeywell International Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Rockwell Collins, Inc. Smith & Wesson Holding Corp. (a) Spartan Motors, Inc. Sparton Corp. (a) Alcoholic Beverages 24.6% Anheuser-Busch InBev NV (b) Anheuser Busch InBev NV - ADR (b) Carlsberg A/S (b) Diageo plc, - ADR (b) Molson Coors Brewing Co. - Class B Monsanto Co. Pernod Ricard SA (b) SABMiller plc (b) Casinos, Gambling & Lotteries 16.3% Bally Technologies Inc. (a) Churchill Downs, Inc. Galaxy Entertainment Group Ltd. (a)(b) International Game Technology Ladbrokes plc (b) Melco Crown Entertainment Ltd. - ADR (a)(b) Sands China Ltd. (a)(b) Wynn Macau Ltd. (a)(b) Wynn Resorts, Ltd. Vivendi (b) The accompanying notes are an integral part of these financial statements. 9 PORTFOLIO OF INVESTMENTS (Continued) Vice Fund September 30, 2010 (Unaudited) Ticker Symbol: VICEX COMMON STOCKS 94.7% (Continued) Shares Value Tobacco 31.5% Altria Group, Inc. $ British American Tobacco PLC. - ADR (b) Lorillard, Inc. Philip Morris International Inc. Total Common Stocks (Cost $55,065,464) SHORT-TERM INVESTMENTS 5.2% Investment Companies 5.2%(1) Aim Liquid Assets, 0.23% Fidelity Institutional Money Market Portfolio, 0.25% Total Short-Term Investments (Cost $3,827,837) Total Investments (Cost $58,893,301) 99.9% Other Assets in Excess of Liabilities 0.1% TOTAL NET ASSETS 100.0% $ These securities have fluctuating yields. The yields listed is the 7-day yield as of September 30, 2010. ADR - American Depositary Receipt (a) Non Income Producing (b) Foreign Issued Securities The accompanying notes are an integral part of these financial statements. 10 PORTFOLIO OF INVESTMENTS (Continued) Summary of Fair Value Exposure at September 30, 2010 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on quoted prices for investments in active markets that the Fund has the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2 – Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 – Valuations based on significant unobservable inputs (including the Fund’s own assumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can be either observable or unobservable. The availability of observable inputs can vary between investments, and is affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment’s fair value. The Fund uses prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling into the Level 3 category are primarily supported by quoted prices from brokers and dealers participating in the market for those investments. However, these may be classified as Level 3 investments due to lack of market transparency and corroboration to support these quoted prices. Additionally, valuation models may be used as the pricing source for any remaining investments classified as Level 3. These models rely on one or more significant unobservable inputs and/or significant assumptions by the Advisor. Inputs used in valuations may include, but are not limited to, financial statement analysis, capital account balances, discount rates and estimated cash flows, and comparable company data. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The accompanying notes are an integral part of these financial statements. 11 PORTFOLIO OF INVESTMENTS (Continued) The following is a summary of the inputs used to value the Fund’s net assets as of September 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks $ $
